DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is in response to the preliminary amendment filed on 4/28/2021. Claims 1-6 and 12 are pending. Claims 1-6 are currently amended. Claim 12 is new. Claims 7-11 are cancelled. Claims 1, 6, and 12 are independent claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 are method and CRM claim respectively and recite limitations that do not reflect a series of process steps with well-defined sequence and interdependency.  Claim clarity is a problem as explained further here. 
Claim 12 recites the limitation “the simulated internet-of-things system comprising…” on line 4 and it is not clear how this relates specifically to the other steps identified in the claim.
Claim 12 recites the limitation “in a first step…” on line 12 and it appears to recite a process step where the behavior of specific type of device is simulated to determine the corresponding performance which is stored in a database and it is not clear how it relates to the other process steps.
Claim 12 limitation “in a second step…” on line 16 appears to be about “selecting” simulated internet-of-things system which is further recited as selecting a particular type of device, a particular communication network access possibility, and a particular communication profile. It is not clear how it relates to the previous step of simulating a specific type of device and collecting and storing its performance data.
Claim 12 limitation “in a third step…” on line 22 appears to be about simulating the ‘system’ selected in the second step using performance data stored in the database. It is not clear how this step relates to the other two previous steps and especially to the first step where the specific type of device which is already noted as simulated and its corresponding performance recorded. 
Claim 12 recites the term “plurality of internet-of-things communication devices” in several different places within the claim and it is not clear that they refer to the same set of plurality of devices being tracked through multiple process steps. For instance, on line 4-5 a reference is made to “plurality of simulated internet-of-things communication devices” and it is not clear if this is the same plurality of IOT devices referenced in lines 11-12. Claims must be amended to clarify and establish a set of devices that are simulated. 
Claim 12 recites the term “using an internet-of-things simulation environment” and repeated elsewhere in lines 24-25 and it is not clear what that environment is and the claim does not establish what it is. 
Claim 12 recites the limitations “determined and/or simulated”, “selected or determined” and in each case, it is not clear what distinction the Applicant is making and the term “determined and/or simulated” is reduced to jus simulated in for example, third step. 
Claim 12 recites the limitation “behavior and/or performance” however, in first step behavior is mapped to a corresponding performance and when the device is simulated to behave a certain way, a corresponding performance ensues and it is not clear why the claim limitation would include the terms in the alternative. 
All comments above apply to claim 1 and claim 6 as well. Dependent claims do not remedy the deficiency and are therefore, rejected based on the same reasons as above. 
Claim 6 recites the limitation “wherein the simulation node is configured to, for at least one specific type of …” and limitation “wherein the simulation node is further configured to select or determine the simulated internet-of-things system via configuring at least one specific type of” and it is not clear what the distinction between the two limitations is. It is also not clear how what is recited in the limitation “wherein the simulation node is configured to, for at least one specific type of …” relates to the limitation “wherein the simulation node is further configured to simulate, regarding the selected or determined simulated internet-of-things system…” 
In claim 6, it is not clear if the simulation node is the device that is being simulated or a node configuring a different device to simulate. 
Claim 6 recites the limitations “determined and/or simulated”, “selected or determined” and in each case, it is not clear what distinction the Applicant is making and the term “determined and/or simulated” is reduced to just simulated in for example, third step. 
Claim 6 recites the limitation “behavior and/or performance” however, in the behavior is mapped to a corresponding performance and when the device is simulated to behave a certain way, a corresponding performance ensues and it is not clear why the claim limitation would include the terms in the alternative. 
Claims 1, 6, and 12 recite the limitation “…source of battery power consumption within a simulated internet-of-things communication device and/or its percentage of total battery power consumption” and the specification does not make clear what this “source” is and if the source is a separate component from within the simulated internet-of-things communication device and where the claim recites “its percentage…consumption” that if it is the source’s power consumption. Specification simply repeats claim terms and phrases without further explanation or description. 
Claims 1, 6, and 12 recite the limitation “… payload data generated and its suitability to be transmitted …” and it is not clear how the term “suitability” is measured or should be interpreted and the specification does not provide any more explanation or description on how to interpret the term “suitability.” 
Claim 4 recites the term “coverage level” and it is unclear what this term is referring to and the specification appears to repeat the same terms without further explanation. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2020/0065123 A1, hereinafter Yang, PCT filing date 1/4/2017) in view of Constien et al, (US 2010/0235007 A1, hereinafter Constien).
Regarding claim 12, Yang teaches a non-transitory computer-readable medium having processor- executable instructions stored thereon for simulation of behavior and/or performance of an internet-of-things system using an internet-of-things simulation environment, [Figure 2 shows IoT system 100/101 that is being simulated using the IoT Testing System 204],
the simulated internet-of-things system comprising at least a plurality of simulated internet-of-things communication devices in a communication network providing radio coverage in a predetermined geographical area, wherein — via transmission of internet-of- things payload data between the simulated internet-of-things communication devices and the communication network — the simulated internet-of-things system provides a simulated internet-of-things service, [Par.[0050] and Figure 2 describe a IoT testing system that includes testing environment model mimicking real-world deployment; Par.[0056] among other sections provides description of the testing platform where devices are simulated and data exchange and other behavior implemented; Par.[0057] further explains an environment model that associates devices with particular locations, positions, or coordinates (radio coverage in a predetermined geographical area) relative to other devices and Par.[0027] describes IoT networking as including wireless (radio coverage);  the IoT testing system in Figure 2 and the associated description provides the wherein clause may be interpreted as  “intended result” and may not be given patentable weight, see MPEP 2111.04];
the processor-executable instructions, when executed, facilitating performance of the following:
in a first step, for at least one specific type of a plurality of different types of internet- of-things communication devices, behavior of the at least one specific type of internet-of- things communication device is determined and/or simulated, and corresponding performance data is stored in a database of the internet-of-things simulation environment, [this step appears to relate to collecting real data from IoT devices and stored and it is not clear why it would recite the term “determined and/or simulated”, see 112b rejection; See Figure 2 and associated description for storing and using real data in the IoT testing system; Par.[0054] describes collecting real data to further generate device models to be used in simulation; Par.[0068] describes device models provisioned using real data played back within the simulation; Figure 2 and the IoT testing system shows databases storing real data, test data, test environment, and other details];
in a second step, subsequent to the first step, the simulated internet-of-things system is selected or determined via selecting at least one specific type of internet-of-things communication device from the plurality of different types of internet-of-things communication devices and via selecting both at least one specific type of a plurality of different communication network access possibilities, and at least one specific type of a plurality of different communication profiles, [This step appears to relate to setting up a simulation environment; Par.[0051]-[0052] describe setting up different types of IoT devices within a simulation environment; Par.[0067] describes in particular a test environment being selected that models a 
in a third step, subsequent to or at least partly during the second step, and regarding the simulated internet-of-things system selected or determined in the second step, at least part of the behavior and/or the performance is simulated, by the internet-of-things simulation environment, using the performance data stored in the database, [Figure 5 in addition to other sections cited above summarizes using real data stored in a database to be used in conjunction with a selected IoT test/simulation environment];
Yang does not explicitly teach wherein the behavior and/or the performance of the selected or determined simulated internet-of-things system corresponds to at least one out of the following:
expected battery lifetime of the simulated internet-of-things communication devices of the simulated internet-of-things system; 
source of battery power consumption within a simulated internet-of-things communication device and/or its percentage of total battery power consumption; or 
total uplink and/or downlink payload data generated and its suitability to be transmitted to and/or from the communication network, [see 112 rejection for options 2 and 3; Yang mentions simulating batter life of a device and the effect on performance in Par.[0056]-[0057] and [0108] which would suffice as support for the broad claim limitation; however, Constien 
Constien teaches wherein the behavior and/or the performance of the selected or determined simulated internet-of-things system corresponds to at least one out of the following:
expected battery lifetime of the simulated internet-of-things communication devices of the simulated internet-of-things system, [Abstract and elsewhere observed battery life data is collected and simulation is used to calculate new projected battery life which is further used to modify device parameters to control power consumption in the device; Par.[0038] describes calculating expected battery life using/simulating states illustrated in Figure 2; See also Par.[0070] for simulating a device behavior to correspond to expected battery lifetime; Par.[0109] for simulation(s) of the expected or projected power consumption of the device 102 are performed using one or more sets of operating parameters (Step 504 in Figure 5); Par.[0113] describes through simulation encompassing various iterations and recalculations using different sets of operating parameters or modified parameter(s) (one or more), it is expected that a final set of operating parameters will be determined which meet the desired battery life];  
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang to provides details of simulating an IoT device operational behavior that corresponds to expected battery lifetime. The motivation/suggestion would have been to provide ways and means to provide power management in battery-operated devices to model, monitor and reduce power consumption, thereby increasing battery life in order to extend useful operation of the device since battery-operated communication devices are becoming increasingly complex. Added and more diverse capabilities and functionality result in the need for increased power. Increased power consumption results in shorter battery life. This is 

Method claim 1 is a corresponding claim to claim 12 and is rejected as above.
System claim 6 is an obvious variant of claim 12 and the claim term ‘simulation node’ appears to relate to system 500 in Figure 2 of the Applicant’s disclosure and this element corresponds to the IoT testing system 204 in Figure 2 in Yang’s reference and the mapping to other elements in the claim are the same as in claim 12 above. 
Regarding claim 2, Yang and Constien teach the method according to claim 1, and Yang teaches wherein different types of internet-of-things communication devices are internet-of-things communication devices having: 1) different types of sensors, actuators, microcontrollers, chipsets and/or communication modules; 2) different types of battery units or configurations thereof; and/or 3) different types of hardware power units, [this claim limitation is interpreted in the alternative due to “and/or” claim construction, 1 or 2 or 3 and the first instance of and/or makes the items in 1) to be interpreted in the alternative; Par.[0014] describes various types of sensors, actuators, storage, power and communication assets; Par.[0038] describes communication modules; Par.[0037] describes battery or other power source; chipsets are mentioned in Par.[0087]-[0088]; Par.[0015] indicates actuators including controllers].
Regarding claim 3, Yang and Constien teach the method according to claim 1, and Yang teaches wherein the behavior of the at least one specific type of internet-of-things communication device and/or the performance of the simulated internet-of-things system is determined and/or simulated taking into consideration at least one of the following: 

different parts or slices of the communication network and/or different access technologies provided by the communication network, [Par. [0027] for IoT networking using various types of networking technologies; Par. [0038] describes different communication modules on an IoT devices corresponding to different access technologies provided in the communication network];
different network access possibilities, [Par. [0027] for IoT networking using various types of networking technologies; Par. [0038] describes different communication modules on an IoT devices corresponding to different access technologies provided in the communication network];
different communication profiles regarding different payload transmission patterns, different protocols, and/or different power saving features, [Par. [0053] describes data of a particular type/protocol/pattern (communication profile ~ protocols, data format, data transmission pattern); Par.[0041] describes power saving feature in the context of conflicting parameters related to IoT devices]; 
actual network coverage of the communication network in the predetermined geographical area;
different vertical industries of internet-of-things applications or services having application profiles, with respect to mobility requirements, communication frequency requirements, latency requirements and/or security requirements; or

and/or regarding the ability to communicate.
Regarding claim 4, Yang and Constien teach the method according to claim 1, and Constien teaches wherein the behavior and/or the performance of the selected or determined simulated internet-of-things system corresponds to the expected battery lifetime of the simulated internet-of-things communication devices of the simulated internet-of-things system, depending on a coverage level the simulated internet-of-things communication devices are experiencing, [dependent claim is obvious over Yang in view of Constien for the same reasons as indicated above; see 112b rejection; the term coverage level is broadly interpreted current operation mode; Abstract and elsewhere observed battery life data is collected and simulation is used to calculate new projected battery life which is further used to modify device parameters to control power consumption in the device; Par.[0038] describes calculating expected battery life using/simulating states illustrated in Figure 2; See also Par.[0070] for simulating a device behavior to correspond to expected battery lifetime; Par.[0109] for simulation(s) of the expected or projected power consumption of the device 102 are performed using one or more sets of operating parameters (Step 504 in Figure 5); Par.[0113] describes through simulation encompassing various iterations and recalculations using different sets of operating parameters].
Regarding claim 5, Yang and Constien teach the method according to claim 1, and Yang teaches wherein in a fourth step, subsequent to or at least partly during the second and/or the third step, a graphical user interface is displayed, wherein the displayed graphical user interface provides optimization options for the at least one of specific type of the internet-of-things communications device and/or for the at least one specific type of network access possibility and/or for the at least one specific type of communication profile, [claim limitation is broad and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA MUNDUR whose telephone number is (571)272-5383. The examiner can normally be reached 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571 272 7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PADMA MUNDUR/Primary Examiner, Art Unit 2441